766 F.2d 1582
UNITED STATES of America, Plaintiff-Appellee,v.Mark Alden SCHMUCKER, Defendant-Appellant.
No. 82-3701.
United States Court of Appeals,Sixth Circuit.
July 5, 1985.

1
Prior Report:  729 F.2d 1040 (6 Cir.1984), 721 F.2d 1046 (6th cir.1983).


2
Before MERRITT, Circuit Judge, PHILLIPS, Senior Circuit Judge and SPIEGEL,* District Judge.

ORDER

3
Having received from the Supreme Court an order in this case dated April 1, 1985, --- U.S. ----, 105 S.Ct. 1860, 85 L.Ed.2d 155 (1985), remanding the case to the Court for reconsideration in light of Wayte v. United States, 470 U.S. ----, 105 S.Ct. 1524, 84 L.Ed.2d 547 (1985), it is ORDERED that the case be remanded to the District Court for reconsideration in light of Wayte v. United States, 470 U.S. ----, 105 S.Ct. 1524, 84 L.Ed.2d 547 (1985).  The case is remanded to the trial court because there is a possibility that the parties will seek to introduce additional evidence in this case.



*
 The Honorable S. Arthur Spiegel, Judge of the United States District Court for the Southern District of Ohio, sitting by designation